United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Estate of M.S., deceased, Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
BRONX VETERANS MEDICAL CENTER,
Bronx, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1913
Issued: February 25, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2013 the employee filed a timely appeal from a March 7, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying reconsideration.
Because more than 180 days elapsed from the most recent merit decision dated August 4, 2011
to the filing of this appeal and pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of the
case.2

1
2

5 U.S.C. § 8101 et seq.

An appeal of final adverse OWCP decisions issued on or after November 19, 2008 must be filed within 180
days of the decision. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied the employee’s request for further merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 19, 2004 the employee, then a 53-year-old nurse, filed a traumatic injury
claim alleging that on that day she injured herself after a slip and fall on a wet floor. OWCP
accepted the conditions of a lumbosacral sprain; left shoulder strain; right hip strain; and right
hand sprain and paid benefits. By decision dated January 21, 2011, it reduced the employee’s
compensation benefits to zero based on her ability to earn wages in a selected position as a nurse
consultant. Determinative weight was accorded to the opinion of Dr. Martin Barschi, a Boardcertified orthopedic surgeon, serving as the impartial medical examiner.
Appellant’s former counsel, Alan Shapiro, Esquire, requested a telephonic hearing, which
was held on May 10, 2011. By decision dated August 4, 2011, an OWCP hearing representative
affirmed the January 21, 2011 wage-earning capacity decision. The hearing representative found
that Dr. Barschi took into account work restrictions due to all of appellant’s diagnoses at the time
of his examination, including the nonwork-related preexisting right shoulder condition and the
low back condition that was aggravated by the work injury. Dr. Barschi found that appellant’s
other conditions had resolved. OWCP’s hearing representative noted that any subsequently
acquired conditions unrelated to the accepted injury were not considered and were properly
excluded from the wage-earning capacity determination. He also found that the reports from
Dr. Deborah Eisen, a Board-certified family practitioner and appellant’s treating physician, dated
March 15, 2011, December 2010 and a similar undated report, which opined that the claim
should be expanded to include several other medical conditions related to the work injury, were
insufficient to overcome the weight of Dr. Barschi’s impartial opinion or to create a new conflict
in medical opinion.
On September 28, 2011 Mr. Shapiro requested reconsideration, citing the decision of
M.V., Docket 10-1642 (issued June 15, 2011).3 No new evidence was submitted.
By decision dated January 11, 2012, OWCP denied reconsideration on the grounds that
the employee’s September 28, 2011 request did not provide new, relevant evidence or legal
argument.
In a July 26, 2012 letter, received by OWCP on July 27, 2012, the employee’s current
counsel, Thomas S. Harkins, Esq., requested reconsideration.4 He argued the loss of wageearning capacity decision was improper as OWCP had not accepted as compensable all injuries
and conditions the employee had sustained as a result of the work injury and that she was not
medically capable of performing the duties of the selected nurse consultant position. In support
3

Mr. Shapiro did not discuss this cited Board decision or explain how it was applicable to the employee’s case.

4

On February 10, 2012 the employee authorized Mr. Harkins, to serve as her counsel of record. She died on
February 23, 2012.

2

of his assertion, Mr. Harkins submitted an undated report from Dr. Eisen previously of record
along with medical reports dated May 14, 2005 through March 15, 2011, also previously of
record.
Counsel asserted in letters dated December 8, 2012 and February 12, 2013 that OWCP
received his reconsideration request on July 27, 2012 and failed to timely issue a decision within
90 days pursuant to its procedures.
By decision dated March 7, 2013, OWCP denied reconsideration. It stated that while
counsel properly noted that its procedures require decisions on reconsideration be provided
within 90 days of receipt, appellant’s appeal rights were not jeopardized by the delay.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128 of FECA,5
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.6 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.7 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review of the merits.
When reviewing an OWCP decision denying a merit review, the function of the Board is
to determine whether OWCP properly applied the standards set forth at section 10.606(b)(2) to
the claimant’s application for reconsideration and any evidence submitted in support thereof.8
ANALYSIS
By decision dated August 4, 2011, an OWCP hearing representative affirmed a
January 21, 2011 wage-earning capacity decision finding that the employee was medically
capable of performing the selected position of nurse consultant. By decision dated January 11,
2012, OWCP denied review of the merits of the employee’s reconsideration request, as there had
been no new relevant evidence submitted.
In his July 26, 2012 reconsideration request, counsel alleged that OWCP failed to issue
the January 11, 2012 decision within 90 days of the previous request for reconsideration. The
Board notes however that appellant’s rights to seek further review were not prejudiced by this
delay. The last merit review in this case was conducted by OWCP on August 4, 2011. A request
5

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(1)-(2).

7

Id. at § 10.607(a).

8

Annette Louise, 54 ECAB 783 (2003).

3

for reconsideration was filed on September 28, 2011. A nonmerit review was conducted on
January 11, 2012. By the time the employee’s counsel requested reconsideration on July 26,
2012, the Board no longer had jurisdiction to review the August 4, 2011 merit decision. He
could however pursue modification of the wage-earning capacity determination at any time, by
requesting that OWCP review new evidence or argument in support of a modification request.9
The employee’s counsel did not otherwise contend that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted.
Counsel also did not advance a new and relevant legal argument. He contended that the
employee had other medical conditions, besides those accepted by OWCP, which were causally
related to the work injury and which were not taken into account in the wage-earning capacity
decision. This argument was previously set forth and addressed by OWCP in its January 11,
2012 decision. In support of his argument, counsel submitted medical evidence previously of
record. The Board has held that the submission of evidence which is duplicative or cumulative
in nature is insufficient to warrant reopening a claim for merit review.10
The Board accordingly finds that the employee did not meet any of the requirements of
20 C.F.R. § 10.606(b)(2). The employee did not show that OWCP erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by OWCP or constitute relevant and pertinent evidence not previously considered. Pursuant to
20 C.F.R. § 10.608, OWCP properly denied merit review.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons set forth above, his contention lacks merit. Furthermore, as noted, the Board lacks
jurisdiction to review the merits of the claim.
CONCLUSION
The Board finds that OWCP properly denied the employee’s request to reopen her case
for further review of the merits under 5 U.S.C. § 8128(a).

9

See N.V., Docket No. 13-1533 (issued December 18, 2013).

10

Denis M. Dupor, 51 ECAB 482 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the March 7, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 25, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

